Citation Nr: 1800886	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1953 to September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a right eye injury.  A claim for service connection for a right eye injury was received in February 2011.

The issue on appeal was previously remanded by the Board in June 2013, September 2013, May 2014, October 2014, and June 2015.  Pursuant to the Board remand instructions, in June 2013 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran provide a statement detailing the nature of the claimed March 1954 right eye injury and any treatment received therefore and identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed right eye disorders and complete a separate VA Form 21-4142 for each non-VA provider.  Additional VA and private treatment records have been associated with the claims file.  

The Veteran was afforded VA examinations in July 2013, March 2014, and August 2015 to assist in determining the nature and etiology of the claimed right eye disorders.  Addendum VA medical opinions were obtained in July 2014 and February 2015.  In August 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue on appeal.  The Board finds that the August 2017 VHA medical opinion report is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).         

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.		 § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right eye disorders of congenital cataract, sensory exotropia, nystagmus, posterior vitreous detachment, amblyopia, microphthalmia, and right large angle strabismus.

2.  The right eye cataract is a congenital disease that clearly and unmistakably existed prior to service and was not worsened in severity during service.

3.  The right eye microphthalmia is a congenital defect and was not subject to a superimposed disease or injury during service that resulted in additional disability.

4.  The Veteran sustained a right eye injury during service.

5.  The acquired right eye disabilities, specifically, sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia, first manifested many years after service separation and are not causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for right eye congenital cataract, sensory exotropia, nystagmus, posterior vitreous detachment, amblyopia, microphthalmia, and right large angle strabismus have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was provided to the Veteran in April 2011, prior to the initial adjudication of the claim in December 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include a September 1955 service separation physical examination report, VA treatment records, private treatment records, VA examination reports, an August 2017 VHA medical opinion report, and lay statements.

Apart from the 1955 service separation physical examination report, the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In June 2009 correspondence, the Veteran was informed that the service treatment records may have been destroyed in the 1973 fire and was asked to complete a request for information needed to reconstruct medical data (NA Form 13055) so the AOJ could request a thorough search be made for any available records.  The Veteran did not complete and return the requested form.  In November 2011, the AOJ received a response from the NPRC stating that the records were fire related and there were no service treatment records available.  In December 2011, a formal finding on the unavailability of service treatment records was issued and the Veteran was notified.

The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the issue on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2013, March 2014, and August 2015.  Addendum VA medical opinions were obtained in July 2014 and February 2015.  A VHA medical opinion (the report of which has been associated with the file) was obtained in August 2017.  The Board finds that the August 2017 VHA medical opinion, taken together with the other evidence of record including the VA examination and addendum medical opinion reports, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for a Right Eye Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with for congenital cataract, sensory exotropia, nystagmus, posterior vitreous detachment, amblyopia, microphthalmia, and right large angle strabismus, none of which is a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing Dorland's Illustrated Medical Dictionary 385 (26th ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R.	 § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

The Veteran contends that service connection is warranted for residuals of a right eye injury.  In multiple written statements and medical records, the Veteran reported that he was blind in the right eye since birth, but that the Army took him anyway, and, therefore, contends that service connection should be granted.  See e.g., December 2011 notice of disagreement, September 2012 substantive appeal (on a VA Form 9).  In the February 2011 service connection claim, the Veteran reported an eye injury in March 1954.  In a September 2013 written statement, the Veteran, through the representative, contended that the right eye condition preexisted service and was aggravated by service.    

Alternatively, the representative contends that, while it is indisputable that the right eye was useless/blind when the Veteran separated from active service, it does not make sense that it was the same at enlistment.  Rather the representative contends that the Veteran experienced a gradual onset of the right eye disorder during service.  The representative queried as to, if the right eye was blind at enlistment,  how the Veteran was able to enlist in service because there was no evidence the Veteran "cheated on his enlistment vision test" or was "pencil whipped" into service.  The representative also posed similar rhetorical questions with regard to how the Veteran qualified with a rifle during service, concealed the vision problem during boot camp and service, was able to perform his military occupational specialty of a stevedore, or was able to drive during service.  See November 2017 written statement.  

First, the evidence demonstrates that the Veteran has currently diagnosed right eye disorders, specifically, congenital cataract, sensory exotropia, nystagmus, posterior vitreous detachment, amblyopia, microphthalmia, and right large angle strabismus.  A March 2009 VA treatment record notes a large angle strabismus of the right eye. A March 2010 private treatment record notes right eye diagnoses of posterior vitreous detachment without intraretinal hemorrhage, microphthalmia, cataract, amblyopia, nystagmus, and right exotropia.  

The evidence of record also reflects diagnoses of a right eye congenital cataract.  See July 2013 and March 2014 VA examination reports.  The March 2014 VA examination report notes diagnoses of right eye congenital cataract, posterior vitreous detachment, sensory exotropia, and nystagmus.  An August 2015 VA examination report notes diagnoses of right eye congenital cataract, pseudophakia, posterior vitreal detachment, and exotropia.  

Next, in the February 2011 service connection claim, the Veteran reported an eye injury in March 1954.  As noted above, the service treatment records are unavailable.  A September 1955 service separation physical examination report notes that the Veteran's eyes generally (visual acuity and refraction), ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movement, nystagmus) were clinically normal.  Right eye distant vision was reported as "20/----" and there were no findings regarding right eye corrected vision.  Left eye distant vision was reported as 20/110 corrected to 20/40.  No findings with regard to refraction or near vision were noted.  On an associated report of medical history, the Veteran reported that he wore glasses and endorsed "eye trouble."  Further detail was not provided and the reviewing physician made no comment with regard to any eye problems or disorders. 

The Board finds that the endorsement of "eye trouble" at the time of service separation in 1955 in light of the Veteran's report of a right eye injury during service in 1954 and the lack of available service treatment records is sufficient to place in equipoise as to whether the Veteran sustained some form of right eye injury during service. 

During the course of this appeal, the Veteran has undergone numerous VA examinations and multiple medical opinion reports have been obtained related to the claimed right eye disorders.  To avoid unnecessary redundancy, the Board will summarize those reports as pertinent, but will focus on the opinions rendered by the August 2017 VHA examiner as the most probative evidence of record.

Right Eye Congenital Cataract

With respect to the diagnosed right eye cataract, the Board finds that it is a congenital disease that clearly and unmistakably preexisted service, and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  First, the Board finds that the weight of the evidence demonstrates that the Veteran's right eye congenital cataract is a congenital disease, rather than a congenital defect.  While the July 2013 (who also conducted the August 2015 VA examination) and March 2014 VA examiners indicated that the presentation of the cataract was consistent with a congenital defect, the Board finds this to be outweighed by the other evidence of record - specifically the August 2017 VHA medical opinion report.

The August 2017 VHA examiner opined that the right eye cataract was a congenital disease because, although one may be born with a congenital cataract, it is capable of deteriorating or getting worse over time - i.e., the cataract can become more dense or visually significant over time causing it to be potentially progressive.  This finding is also in line with how VA General Counsel has defined a disease in that a disease is a condition considered capable of improving or deteriorating, whereas a defect is not.  See VAOPGCPREC 82-90.  As such, the Board will apply the laws and regulations pertinent to congenital diseases in analyzing whether service connection is warranted for the right eye congenital cataract. 

In this case, the Board finds that the weight of the evidence supports a finding that the Veteran's right eye cataract is a congenital disease that clearly and unmistakably preexisted service and was not aggravated by service.  As noted above, the service treatment records, including the service enlistment physical examination report, are unavailable, so it is not clear whether any right eye disorder - to include a cataract - was "noted" upon entrance into service.  However, the Board finds that the right eye congenital cataract is a congenital disease that clearly and unmistakably existed prior to service.  

In multiple written statements and medical records, the Veteran reported that he was blind in the right eye since birth, but that the Army took him anyway.  See e.g., December 2011 notice of disagreement ("I was blind at birth, but the USA accepted me"), September 2012 substantive appeal (on a VA Form 9) ("I was blind when I went in and they took me anyways").  A December 1999 private treatment record notes that the Veteran reported having never been able to see more than light in the right eye (OD).  An assessment of right eye blindness was rendered.  

A March 2009 VA treatment record notes that the Veteran is essentially monocular with the Veteran reporting being blind in the right eye since birth.  At a July 2013 VA examination, the Veteran reported a "scar" over the right eye his "whole life since [he] was a kid" after a nurse put drops in his eyes when he was a baby that caused scarring.  

The August 2017 VHA examiner noted that review of the evidence of record reflects that the Veteran had a right congenital cataract based on the previous endorsements of being blind since birth at VA examinations and throughout the course of the appeal as well as the December 1999 private treatment record indicating the Veteran had never been able to see more than light in the right eye.  The VHA examiner indicated that it was unclear based on the September 1955 service separation physical examination report whether the right eye vision was tested or whether no visual acuity could be obtained from the right eye.    

After a review of the claims file, the VHA examiner opined that the right eye cataract was a congenital disease that existed prior to service.  The August 2017 VHA examiner summarized the pertinent pre-service history, in-service history, and post-service history.  The VHA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

While, as noted above, the Veteran has consistently endorsed a preexisting right eye disorder, most recently in a November 2017 written statement, the representative contended that a right eye disorder did not preexist service.  The Board finds this contention by the representative, made for compensation purposes, to be outweighed by the other evidence of record - specifically, the statements made by the Veteran during the course of this appeal and to healthcare professionals prior to and during the appeal period.  The November 2017 statement from the representative is also directly in conflict with a September 2013 written statement also from the representative contending that the right eye disorder preexisted service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Based on the above, the Board finds that the right eye cataract is a congenital disease that clearly and unmistakably preexisted service.  Further, the Board finds that the evidence or record demonstrates that the preexisting right eye congenital cataract clearly and unmistakably was not aggravated by service, that is, did not worsen "in" or "during" service.

The Veteran contends that the preexisting right eye disorder was aggravated by service.  See September 2013 written statement from the representative.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson,	 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

The Board finds that while the Veteran is competent to reports symptoms associated with the right eye, including blindness or diminished visual acuity that he experiences at any time, neither the Veteran nor the representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting right eye congenital cataract was aggravated by active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The right eye congenital cataract is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  Whether the Veteran's preexisting right eye congenital cataract was aggravated by service is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Further neither the Veteran nor the representative has provided any specific contentions as to how the right eye cataract worsened during service.  In this case, the Board finds the Veteran's general contention of worsening during service outweighed by the other evidence of record, specifically the August 2017 VHA medical opinion report, discussed below.  

The August 2017 VHA examiner noted that the Veteran reported an in-service eye injury in 1954 and indicated that, while eye injuries can lead to traumatic cataract formation as well as worsening of any preexisting cataracts, there was no evidence in the claims file that indicated any worsening of vision after the 1954 eye trauma.  The VHA examiner noted that, by his own admission, the Veteran was blind in the right eye since birth - the inference of which is that the Veteran was blind at birth as well as after service reflecting no worsening of the preexisting right eye blindness in or during service.  

While the VHA examiner purported to base the opinion on a "less likely as not" standard, the reasonable inference from the VHA examiner opining that there was no evidence of worsening of vision during service and the Veteran as blind in the right eye since birth (i.e., he did not become more blind during service) is that the right eye congenital cataract - a congenital disease - clearly and unmistakably was not worsened beyond the normal progress of the disease during active service.  This inference is buttressed by the fact that neither the Veteran nor the representative has provided any examples of worsening during service.     

Based on the above, the Board finds that the right eye congenital cataract is a congenital disease.  The evidence of record shows by clear that the evidence shows by clear and unmistakable evidence that the right eye congenital cataract preexisted service and was not aggravated during service.  Accordingly, service connection for right eye congenital cataract is not warranted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.

Microphthalmia

With regard to the finding of microphthalmia, after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the right eye microphthalmia is a congenital defect, which is not a disability for VA compensation purposes.  The August 2017 VHA examiner opined that microphthalmia is a congenital defect, which is a developmental disorder in which patients are born with a small, disorganized eye that is structurally abnormal.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9; VAOPGCPREC 82-90. 

Next, in this case, the Board finds that there was no superimposed disease or injury of the congenital defect of microphthalmia during service that resulted in additional disability; therefore, it is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303(c), 4.9; see also VAOPGCPREC 82-90.  While, as discussed above, the Veteran reported a right eye injury in 1954, the Board finds that the weight of the evidence is against a finding that this injury resulted in additional disability of the congenital defect of microphthalmia.  

The August 2017 VHA examiner opined that the Veteran's microphthalmia is less likely than not caused by any superimposed disease or injury during the active service.  The VHA examiner noted that microphthalmia is a structural developmental abnormality of the eye whereby the eye is smaller in size than normal and has anatomic malformations with one being born with the defect or not.  The VHA examiner opined that there was no evidence of record of any additional disease or injury that could possibly have worsened the anatomic abnormality.   

Based on the above, while the Veteran has been diagnosed with microphthalmia, this congenital defect was not subjected to a superimposed disease or injury which created additional disability and it is, therefore, not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90.  For these reasons, the Board finds that the weight of the evidence is against a finding of service connection for microphthalmia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for service connection for microphthalmia must be denied.  38 U.S.C.  § 5107; 38 C.F.R. § 3.102.  

Sensory Exotropia, Right Large Angle Strabismus, Nystagmus, Posterior Vitreous Detachment, and Amblyopia

With respect to the right eye sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia, the evidence does not demonstrate that these eye disabilities clearly and unmistakably existed prior to service.  The August 2017 VHA examiner opined that the right eye exotropia, right large angle strabismus, nystagmus, and posterior vitreous detachment do not appear to have clearly and unmistakably been present prior to entrance into service in 1953.  The VHA examiner noted that, because there were no service records other than the 1955 service physical examination report that does not list any evidence of these disorders, it is unclear whether the Veteran had any strabismus deviations or nystagmus at that time.    

While the August 2017 VHA examiner opined that the right eye amblyopia "likely did clearly and unmistakably exist prior" to entrance into service, the Board finds that this statement appears to be a statement of equipoise (i.e., "likely") and, in and of itself, does not satisfy the clear and unmistakable standard required to rebut the presumption of soundness.  Further, the only available service record - the 1955 service physical examination report - does not reflect any findings or evidence of amblyopia.  

Because the right eye sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted with respect to these eye disorders.  38 U.S.C. § 1111.  As such, the Board will analyze the claim for service connection for right eye sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia under a direct theory of service connection.  

As noted above, the Board finds that the evidence is in equipoise as to whether the Veteran sustained a right eye injury during service.  After reviewing all the evidence of record, the Board finds that the weight of the evidence demonstrates that the right eye disabilities - sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia - are not related to active service, to include the in-service right eye injury.  Private and VA treatment records associated with the file note that the Veteran has received treatment for multiple eye disorders, but do not connect the diagnosed eye disabilities to service.     

The August 2017 VHA examiner opined that the right eye exotropia and right large angle strabismus are less likely than not caused by active service.  The VHA examiner noted that the large right angle strabismus is referring to the Veteran's sensory exotropia (which is a type of strabismus or ocular misalignment whereby the eye appears to drift "out" too much, and "large angle" refers to the amount of exotropia or strabismus present).  The VHA examiner noted that it is likely an acquired disorder secondary to poor vision in the right eye due to the (non-service-connected) congenital cataract.  The VHA examiner noted that strabismus such as exotropia is common whenever there is poor visual acuity in one eye.  Patients with congenital cataracts can develop worsening sensory exotropia over time that is often not related to any extraneous circumstances.  The VHA examiner noted that strabismus due to sensory deprivation and poor vision usually begins in childhood, but can worse with age due to the natural progression of the disease.  

The August 2017 VHA examiner further opined that the nystagmus was less likely than not incurred in or caused by service, but rather was a direct result of the vision loss caused by the Veteran's (non-service-connected) congenital cataract.  The VHA examiner indicated this is almost always the case when such sensory deprivation occurs.  With respect to the posterior vitreous detachment, the VHA examiner opined that it is less likely than not incurred in or caused by service.  The VHA examiner noted that it is a common finding as all patients get older, is not a disabling condition, and is not considered a visually significant condition that should impact an individual's best corrected visual acuity.  The VHA examiner opined that the posterior vitreous detachment is likely related to the Veteran's age and natural aging process, rather than any disease or injury incurred in service.  

With respect to the right eye amblyopia, the August 2017 VHA examiner opined that it is likely directly related to the Veteran's congenital cataract causing visual deprivation in the right eye and subsequent abnormal visual stimulation causing abnormal cortical visual development.  The VHA examiner opined that the right eye amblyopia is less likely than not incurred in or caused by service, but rather is more likely caused directly by sensory deprivation and abnormal cortical visual development due to the (non-service-connected) congenital cataract.  

The August 2017 VHA examiner reviewed the claims file, including the lay and medical evidence and pertinent laboratory findings.  The VHA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed right eye disorders and had sufficient facts and data on which to base the conclusion that the currently diagnosed right eye disorders are less likely as not caused by active service - but rather are related to the (non-service-connected) right eye congenital cataract or age.  The Board finds the August 2017 VHA medical opinion to be highly probative.    

Further, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex eye disabilities of right eye sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia.  The etiology of the Veteran's current eye disabilities is a complex medical etiological question involving internal and unseen system processes of the nervous system and organ of the eye unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service right eye injury and the current right eye disabilities, especially in the context of this case where the weight of the evidence demonstrates no symptoms of eye disorders for many years after service and the eye disabilities are attributed to non-service-connected causes (the right eye congenital cataract and aging).  As such, the Board accords the Veteran's statements regarding an etiology between the current right eye disorders and service low probative weight, and finds the statements are outweighed by the other more probative evidence of record, specifically the August 2017 VHA medical opinion report.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran's right eye disabilities of sensory exotropia, right large angle strabismus, nystagmus, posterior vitreous detachment, and amblyopia were caused by or otherwise began during active service, to include the in-service right eye injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.	 § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right eye disorder, to include congenital cataract, sensory exotropia, nystagmus, posterior vitreous detachment, amblyopia, microphthalmia, and right large angle strabismus, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


